         Case 2:20-cv-02350-WBV-MBN Document 1-5 Filed 08/25/20 Page 1 of 16
A lb.


;_:_t CT Corporation                                                             Service of Process
                                                                                 Transmittal
                                                                                 07/27/2020
                                                                                 CT Log Number 537994095
        TO:      Luisa Games
                 Ross Stores, Inc.
                 5130 Hacienda Dr
                 Dublin, CA 94568-7635


        RE:      Process Served in Louisiana

        FOR:     Ross Stores, Inc. (Domestic State: DE)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                   MARILYN F. MOLERO, Pltf. vs. ROSS DRESS FOR LESS, INC. and ROSS STORES, INC.,
                                           Dfts.

        DOCUMENT(S) SERVED:

        COURT/AGENCY:                      None Specified
                                           Case # 202004373

        NATURE OF ACTION:                  Personal Injury - Failure to Maintain Premises in a Safe Condition

        ON WHOM PROCESS WAS SERVED:        C T Corporation System, Baton Rouge, LA

        DATE AND HOUR OF SERVICE:          By Process Server on 07/27/2020 at 09:00

        JURISDICTION SERVED:               Louisiana

        APPEARANCE OR ANSWER DUE:          None Specified

        ATTORNEY(S) / SENDER(S):           None Specified

        ACTION ITEMS:                      CT has retained the current log, Retain Date: 07/27/2020, Expected Purge Date:
                                           08/01/2020

                                           Image SOP

                                           Email Notification, Luisa Gomes maria.gomes@ros.com

                                           Email Notification, TAIALA PUAMAU taiala.puamau@ros.com

                                           Email Notification, VANESSA LANGLAIS vanessa.langlais@sedgwick.com


        SIGNED:                            C T Corporation System
        ADDRESS:                           1999 Bryan Street
                                           Suite 900
                                           Dallas, TX 75201

        For Questions:                     866-665-5799
                                           SouthTeam2@wolterskluwer.com




                                                                                 Page 1 of 1 / SB

                                                                                 Information displayed on this transmittal is for CT
                                                                                 Corporation's record keeping purposes only and is provided to
                                                                                 the recipient for quick reference. This information does not
                                                                                 constitute a legal opinion as to the nature of action, the
                                                                                 amount of damages, the answer date, or any information
                                                                                 contained in the documents themselves. Recipient is
                                                                                 responsible for interpreting said documents and for taking
                                                                                 appropriate action. Signatures on certified mail receipts
                                                                                 confirm receipt of package only, not contents.
               Case 2:20-cv-02350-WBV-MBN Document 1-5 Filed 08/25/20 Page 2 of 16


ATTORNEY'S NAME: Truitt, Jack E 18476
ANb ADDRESS:                        149 North New Hampshire Street , Covington, LA 70433-3235

                         CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                                                                 STATE OF LOUISIANA
              NO: 2020-04373                                              DIVISION: M                                            SECTION: 13
                                                                   MOLERO, MARILYN

                                                                               Versus

                                                           ROSS DRESS FOR LESS ET AL

                                                                           CITATION
TO:                      ROSS STORES, INC
THROUGH:                 THROUGH ITS AGENT FOR SERVICE: CT CORPORATION SYSTEM
                         3867 PLAZA TOWER DR, BATON ROUGE, LA 70816

YOU HAVE BEEN SUED:
You must either comply with the demand contained in the
Petition for Damages W/ JURY ORDER, INTERROGATORIES AND REQUEST FOR PRODUCTION OF
DOCUMENTS
a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.
                                          ADDITIONAL INFORMATION
       Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
       Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
       Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
       Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.
       ********COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE********
IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA June 24, 2020

Clerk's Office, Room 402,                         Courts                                    CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue                                                                           The Civil District Court
New Orleans, LA                                                                             for the Parish of Orleans
                                                                                            Stafl of
                                                                                            bYt.
                                                                                            Pai       er         uty Clerk

                                                                      SHERIFF'S RETURN
                                                                 (for use of process servers only)
                              PERSONAL SERVICE                                                                     DOMICILIARY SERVICE
On this              day of                                       served a copy of   On this              day of                                       served a copy of
the within                                                                           ihe within
Petition for Damages W/ JURY ORDER, INTERROGATORIES AND                              Petition for Damages WI JURY ORDER, INTERROGATORIES AND
REQUEST FOR PRODUCTION OF DOCUMENTS                                                  REQUEST FOR PRODUCTION OF DOCUMENTS
ON ROSS STORES, INC                                                                  ON ROSS STORES, INC
THROUGH: THROUGH rrs AGENT FOR SERVICE: CT                                           THROUGII: TIIROUGH ITS AGENT FOR SERVICE: Cl'
CORPORATION SYSTEM                                                                   CORPORATION SYSTEM
                              Returned the saline day                                by leaving same at the dwelling house, or usual place of abode, in ilie hands of
                                                 No.                                                                                       a person of suitable age and
                                                                                     discretion residing therein as a member of the domiciliary esiablishment, whose
Deputy Sheriff of                                                                    name and other facts connected with this service I learned by interrogating
Mileage: $                                                                           HIM/HER the said ROSS siroa ES, INC being absent from the domicile at time
                                                                                     of said service.
                                 / ENTERED /
                                                                                                                    Returned the same day
                    PAPER                               RETURN
                                                                                                                                      No.
                                                                                     Deputy Sheriff of
         SERIAL NO.                  DEPUTY                      PARISH




      ID: 10478701                                                           Page loft
             Case 2:20-cv-02350-WBV-MBN Document 1-5 Filed 08/25/20 Page 3 of 16

 2020-0473                                                                                               FILED
                                                                                                  2020 JUN 03 P05:09

                                 CIVIL DISTRICT COURT FOR ORLEANS PARISH                                    CIVIL
                                                                                                    DISTRICT COURT
Section 13                                      STATE OF LOUISIANA

   JU                                                                                           DIVISION" "

                                                MARILYN F. MOLERO

                                                         VERSUS

                              ROSS DRESS FOR LESS, INC. and ROSS STORES, INC.

          FILED:
                                                                  DEPUTY CLERK

                                             PETITION FOR DAMAGES

                 NOW INTO COURT, through undersigned counsel, comes petitioner, Marilyn Molero, a

          person of the full age of majority, domiciled in the Parish of St. Bernard, State of Louisiana, who

          respectfully represent the following:



                 That made defendants herein are:

                 A.       ROSS DRESS FOR LESS, INC., who, upon information and belief, is a foreign

                          company authorized to do and doing business in the State of Louisiana; AND

                 B.       ROSS STORES, INC., who, upon information and belief, is a foreign company

                          authorized to do and doing business in the State of Louisiana;

                                                             2.

                   Defendants are indebted unto your petitioner, in an amount sufficient to invoke the

          jurisdiction of this Honorable Court, and for trial by jury, which amount exceeds $75,000, exclusive

          of interests and costs.

                                                             3.

                   On July 31, 2019, Marilyn Molero was a patron at the Ross Dress For Less, Inc., store

          number 1653, located at 2900 S. Claiborne, New Orleans, Louisiana 70115. While walking through

          the store, she jammed her left pointer finger and hand by walking into an unnoticeable, empty J

          hook, which protruded into the customer lane of travel.

                                                             4.

                   Upon information and belief, at all times material hereto, the Ross Dress For Less, Inc., store

          number 1653, located at 2900 S. Claiborne, New Orleans, Louisiana 70115, was owned and/or

          operated by Ross Dress For Less, Inc. and or Ross Stores, Inc. On the said date, defendant, Ross




E-Filed
             Case 2:20-cv-02350-WBV-MBN Document 1-5 Filed 08/25/20 Page 4 of 16

 2020-04373                                                                                              FILED
                                                                                                  2020 JUN 03 P 05:09

    Mress For Less, Inc. and/or Ross Stores, Inc., had care, custody and control over the Ross DresaV
                                                                                                    oirL
Section 13                                                                                 DISTRICT COURT
          Less, Inc., store number 1653, located at 2900 S. Claiborne, New Orleans, Louisiana 70115.

                                                             5.

                 Petitioner, Marilyn Molero, is in no way negligent nor did she breach any duty.

                                                            6.

                 Petitioner jammed her left pointer finger and hand on an unnoticeable, empty J hook, located

          in the direct lane of travel for patrons. As a result of said accident, Marilyn Molero suffered a left

          hand injury, which has required continuing treatment.

                                                             7.

                 Your petitioner, Marilyn Molero , avers that the sole and proximate cause of the accident was the

          negligence of the defendants in the following non-exclusive respects:

                  1.     In allowing a dangerous and/or hazardous condition to exist on the premises;

                 2.      In failing to warn patrons of a dangerous condition which they knew or should
                         have known existed;

                 3.      Placing an unnoticeable J hook in an area which they knew or should have known
                         would be highly traveled by patrons;

                 4.      In failing to maintain the property so as to render it safe for patrons; and

                  5.     Any and all other acts of negligence, which may be revealed upon the trial of this
                         matter, all of which acts are contrary to the law of the state of Louisiana, and are
                         pled herein as if copied in extenso.

                                                             8.

                 That your petitioner, Marilyn Molero, as a result of this accident, suffered past, present and

          future medical expeni,es, past, present and future mental anguish, as well as sustained personal

          injuries, which she has not fully recovered from. Petitioner avers that as a result of this accident she

          was forced to consult a private physician for injuries to the mind and body, including but not limited

          to, her elbow, hand, fingers, and other such parts of the body for which the defendant is liable.

                                                            10.

                 That your petitioner prays for such damages as are reasonable in the premises, including such

          damages for past, present and future medical expenses; past, present and future lost wages, damages

          for past, present and future physical pain and suffering and mental pain and suffering; for permanent

          disabilities; loss of consortium, and for inconvenience. Said damages do exceed $75,000.00,

          exclusive of interest and costs.

                                                            11.



E-Filed
             Case 2:20-cv-02350-WBV-MBN Document 1-5 Filed 08/25/20 Page 5 of 16

 2020-0473                                                                                              FILED
                                                                                                 2020 JUN 03 P 05:09

               . Petitioner reserves the right to amend this Petition at a later date should it be warrante9IVL
Section 13developments which become known in the future.
                                                                                                   DISTRICT COURT


                 WHEREFORE, your petitioner prays that the defendant be duly cited and served with a copy

          of this Petition for Damages, and after all legal delays and due proceedings had and a trial by jury

          herein, that there be judgment herein in favor of petitioner, Marilyn Molero, for an amount deemed

          reasonable in the premises, and against defendants Ross Dress For Less, Inc. And Ross Stores, Inc.,

          together with legal interest from the date of judicial demand until paid, and for all costs of these

          proceedings. Petitioner further prays for trial by jury and all other general and equitable relief.




                                                         Respectfully submitted,

                                                         THE TRUITT LAW FIRM
                                                         A Limited UM)" ity C


                                                            .4101i(-
                                                                 UITT, BAR NO. 18476, T.A.
                                                         LOU ANNE MILL1MAN, BAR NO. 23869
                                                         MICHELLE MAYNE DAVIS, BAR NO. 23027
                                                         NANCY N. BUTCHER, BAR NO. 24178
                                                         LAUREN A. DUNCAN, BAR NO. 37105
                                                         149 North New Hampshire Street
                                                         Covington, Louisiana 70433
                                                         Telephone: (985) 327-5266
                                                         Facsimile: (985) 327-5252
                                                         Email: rnail@truittlaw.com
                                                         Counsel for Plaintiff, Marilyn Molero



          PLEASE SERVE:
          Ross Dress For Less, Inc.
          through its agent for service,
          CT Corporation System
          3867 Plaza Tower Dr.
          Baton Rouge, Louisiana 70816

          Ross Stores, Inc.
          through its agent for service,
          CT Corporation System
          3867 Plaza Tower Dr.
          Baton Rouge, Louisiana 70816




                                                                                                  A TRUE COPY


                                                                                             DEPUTY CLERK I:DISTRICT COURT
                                                                                                 •'-PARISH.OF 'ORLEANS
                                                                                                      ' -STATE OF LA :
E-Filed
             Case 2:20-cv-02350-WBV-MBN Document 1-5 Filed 08/25/20 Page 6 of 16

 2020-04.373                                                                                                  FILED
                                                                                                     2020 JUN 03 P 05:09

                                 CIVIL DISTRICT COURT FOR ORLEANS PARISH                                         CIVIL

Section 13                                      STATE OF LOUISIANA
                                                                                                        DISTRICT COURT

          NO.                                                                                     DIVISION" "

                                                 MARILYN F. MOLERO

                                                         VERSUS

                              ROSS DRESS FOR LESS, INC. and ROSS STORES, INC.


          FILED:
                                                                  DEPUTY CLERK

                                               REQUEST FOR NOTICE

                  PURSUANT TO Articles 1913, 1914 and 1572 of the Louisiana Code of Civil Procedure,

          plaintiff, Marilyn Molero, hereby requests that she be given written notice of the date of trial, as well

          as written notice of each rendition by the Court of any Judgment, and/or Interlocutory Order entered

          in the above entitled and numbered case.

                                                          Respectfully submitted,

                                                          THE TRUITT LAW FIRM
                                                          A Limited Liability Company




                                                                             mr.
                                                          J     1.1-R IT, BAR O. 18476, T.A.
                                                          LOU ANNE MILLIMAN, BAR NO. 23869
                                                          MICHELLE MAYNE DAVIS, BAR NO. 23027
                                                          NANCY N. BUTCHER, BAR NO. 24178
                                                          LAUREN A. DUNCAN, BAR NO. 37105
                                                          149 North New Hampshire Street
                                                          Covington, Louisiana 70433
                                                          Telephone: (985) 327-5266
                                                          Facsimile: (985) 327-5252
                                                          Email: mail@truittlaw.com
                                                          Counsel for Plaintiff, Marilyn Molero




                                                                                                A TRUE COPY

                                                                                                                               ,Z
                                                                                          DEPUTY.CLEttl,C... , -"PISTRICT COUST
                                                                                                PARISil•pF"0134ANS.L.
E-Filed                                                                                               STATE OF LA •
             Case 2:20-cv-02350-WBV-MBN Document 1-5 Filed 08/25/20 Page 7 of 16

 2020-04,373                                                                                                FILED
                                                                                                    2020 JUN 03 P05:09

                                 CIVIL DISTRICT COURT FOR ORLEANS PARISH                                       CIVIL

Section 13                                                                                            DISTRICT COURT
                                                 STATE OF LOUISIANA

          NO.                                                                                  DIVISION" "

                                                  MARILYN MOLERO

                                                          VERSUS

                              ROSS DRESS FOR LESS, INC. and ROSS STORES, INC.


          FILED:
                                                                  DEPUTY CLERK


                                          ‘‘e6       JURY ORDER

                    ConsideringthOforeak  -mirigsequest for a jury trial, in accordance>yitht C.C.P. Art. 1734,
                                 _ _, se ov
                            r.A.6e,                  durfr .0.                      ,,in,;71lice
          •el seq•, moVit'
                         \ Ik/WilecOlolero
                          P    ea.      .
                                              , shallyposniquiyi
                                                      en t • ,.. ynd     in the amouribot-P/21 cy,,, %,et , . The
                     RP . \a,        .                               rot                1>01 to1:0 4 ,s,%00//.6.
                                                  Pure, 'Peici,„ er
           jury \c/
                 i 11  (k°b?ed with the Clerk of-gOurt wittri3°llb days prior tetriar C• C.A,            %eleo,0496,
                                                                                                                   •0
                 4si`s s\.0.1,5rA f‘              -0 i 1.34.7' 10 c.
                                                                      Cer;leetec;it'Stled                            Oa
                                                                                                         ' cliz
                 V        ary bond will bind mover unto the Clerk of Count thc amount of $                      7>

          for the payment of all costs of the trial by jury in the above cause.

                  New Orleans, Louisiana, this       7f       day of
                                                                       JUN 08 2020
                                                                                     , z020.




                                           Judge. DIvistEXIM Section 13




                                                                                                A TRUE COPY.,


                                                                                          DEPUTY GLEFIE        OSTRICT.COUFrf
                                                                                                  PARIStf, p,.ORLEAN     :
E-Filed                                                                                              STATE
             Case 2:20-cv-02350-WBV-MBN Document 1-5 Filed 08/25/20 Page 8 of 16

 2020-04.373                                                                                           FILED
                                                                                                2020 JUN 03 P 05:09
                                                                                                         CIVIL

Section 13                       CIVIL DISTRICT COURT FOR ORLEANS PARISH                          DISTRICT COURT

                                                STATE OF LOUISIANA

           NO.                                                                              DIVISION" "

                                                   Marilyn F. Molero

                                                        VERSUS

                              ROSS DRESS FOR LESS, INC. and ROSS STORES, INC.


          FILED:
                                                                DEPUTY CLERK

                                                INTERROGATORIES

                  PLEASE TAKE NOTICE that you are hereby notified and required to answer, separately,

          fully, in writing, and under oath, these Interrogatories and provide these answers to Jack E. Truitt,

          The Truitt Law Firm, 149 North New Hampshire St., Covington, Louisiana, 70433, within the

          applicable delays allowed by law. Your answers to Interrogatories must be accompanied by a

          Verification signed by you, stating that your answers to these interrogatories are true and

          correct,and have been made under oath. Failure to attach said Verification will necessitate

          the preparation and filing of a Motion to Compel, including, but not limited to, a request for

          sanctions.

                  These Interrogatories, and the answers thereto, are deemed to be continuing and

          supplementation of answers is required as new information becomes known to you or your attorney.

          INTERROGATORY NO,_ I

                  Please provide the names, addresses and titles of all Ross Dress For Less, Inc/Ross Stores,

          Inc. personnel and employees who were working on the day of the accident in question. Please

          indicate which employee/employees were responsible for maintaining and/or setting up the displays

          in the store.

          ' INTERROGATORY NO. 2

                   Please state the name, address, place of employment and job title or capacity of all persons

          known to Ross Dress For Less, Inc/Ross Stores, Inc. or its attorneys who witnessed the accident in

          question or who came upon the scene of the accident after its occurrence, or who have or purport to

          have any knowledge regarding the facts and circumstances surrounding the happening of the accident

          in question herein.




E-Filed
             Case 2:20-cv-02350-WBV-MBN Document 1-5 Filed 08/25/20 Page 9 of 16

 2020-04373                                                                                                   FILED
                                                                                                    2020 JUN 03 P 05:09

              ERROGATORY NO. 3                                                                            .    CIVIL

Section 13Were any statements, written or otherwise, obtained from the plaintiff or anyoneDISTRICT
                                                                                          interviewed
                                                                                                     COURT


          or questioned by or on behalf of Ross Dress For Less, Inc/Ross Stores, Inc. in connection with the

          accident in question? If so, please provide the names and addresses of each person who obtained

          the statement and the names and addresses of each person from whom the statement was obtained.

          INTERROGATORY NO. 4

                 Please state the names and addresses of any and all witnesses whom Ross Dress For Less,

          Inc/Ross Stores, Inc. may or will call at the time of trial of this matter, providing a brief summary

          of the facts or allegations which Ross Dress For Less, Inc/Ross Stores, Inc. intends to establish

          thereby.

          INTERROGATORY NO. 5

                 Please state whether or not any photographs, slides, motion pictures, videos, blueprints,

          diagrams and/or any other type of drawings or sketches were made, taken or prepared by or on behalf

          of Ross Dress For Less, Inc/Ross Stores, Inc. of the accident scene and the surrounding area. If so,

          please state:

                 a.       When any such documents were made, taken or prepared; ./

                  b.      The name and address of each party who made, took or prepared any of same; and

                  c.      The name and address of each party who presently has possession of same.

          INTERROGATORY NO. 6

                  Please identify any and all exhibits you may use at the trial of this matter.

          INTERROGATORY NO. 7

                  Please state the name, address and qualifications of each expert whom Ross Dress For Less,

          Inc/Ross Stores, Inc. expects to call as an expert witness at the trial of this matter, the subject matter

          which the expert expects to testify and attached a copy of any report, including factual observations,

          opinions, notes, diagrams, etc. which have been prepared by any expert.

          INTERROGATORY NO. 8

                  Please state whether or not Ross Dress For Less, Inc/Ross Stores, Inc. has a copy of any

          statement which the plaintiff previously made concerning the instant accident or its subject matter

          and who is in the possession, custody or control of said statement.

                  For the purpose of this question, a statement previously made is 1) a written

                  statement signed or otherwise adopted or approved by the person making it, or 2) a



E-Filed
            Case 2:20-cv-02350-WBV-MBN Document 1-5 Filed 08/25/20 Page 10 of 16

 2020-04373                                                                                              FILED
                                                                                                  2020 JUN 03 P 05:09

                  stenographic, mechanical, electrical or other recording or a transcription thereof, CIVIL
Section 13                                                                                       DISTRICT COURT
                  which is a substantially verbatim recital of an oral statement by the person making

                  it and contemporaneously recorded.

          INTERROGATORY NO. 9

                  Was an investigation made by or on behalf of Ross Dress For Less, Inc/Ross Stores, Inc. as

          a result of the accident in question? If so, for each investigation, please state:

                 a.      The date and time it occurred;

                 b.      The name, address and job title of each person who conducted such; and

                 c.      Whether any investigative reports were made of it and, if so, the name and address

                         of the person who has custody of such reports.

          INTERROGATORY NO. 10

                 Has any other accident occurred in the same area as, or in a similar manner to, the accident

          in which plaintiff was injured? If so, for each accident, please state:

                 a.      The date and time it occurred;

                 b.      A description of how it occurred;

                 c.      The name and address of the person to whom it occurred;

                 d.      The location in which it occurred; and

                 e.      Whether any safety precautions were taken as a result of such accident and, if so, a

                         description of such safety precaution.

          JENTERROGATORVNO. 11

                 Plaintiff alleges that the empty J hook was unnoticeable to a walking patron and caused her

          to injure herself. Does Ross Dress For Less, Inc/Ross Stores, Inc. contend that the J hook was

          noticeable and the injury sustained is the plaintiff's fault? If so, please state the following:

                 a.      What you contend led to plaintiff walking into the J hook; and

                 b.      On what facts you base such contention.

          INTERROGATORY NO. 12

                 Was Ross Dress For Less, Inc/Ross Stores, Inc. or its employees aware of an injury in the

          store dealing with the same J hook prior to the accident in question? If so, for each person who was

          aware of the trash/debris on the floor, state the following:

                 a.      His or her name;

                 b.      The circumstances from which he or she received such notice;



E-Filed
            Case 2:20-cv-02350-WBV-MBN Document 1-5 Filed 08/25/20 Page 11 of 16

 2020-04373                                                                                            FILED
                                                                                                2020 JUN 03 P 05:09

                         A description of the notice received;                                            CIVIL
                 c.
Section 13                                                                                        DISTRICT COURT
                 d.      The time and place he or she received such notice;

                 e.      Were there any persons who informed him or her of its presence and if so, the name

                         and address of each person who informed him or her; and

                 f.      Whether he or she took any action as a result of such notice and, if so, a description

                         of the action that was taken and the time in which it was taken.

          INTERROGATORY NO. 13

                 Did Ross Dress For Less, Inc/Ross Stores, Inc. or any of its employees receive any

          complaint, warning or any other notice concerning the unnoticeable .1 hook where the incident

          happened or any other unnoticeable hooks located in the store, prior to the accident in question? If

          so, for each complaint, warning or other notice, please state:

                 a.      The date and time it was received;

                 b.      Whether it was written or oral and, if oral, the substance of such;

                 c.      The name and address of the party by whom it was given;

                 d.      The name, address and job title of the person who received it;

                 e.      The nature and location of the cooler; and

                 f.      Whether any action was taken as a result of it and, if so, a description of the action

                         and the time in which it was taken.

          INTERROGATORY NO. 14

                 Was any warning given to plaintiff or any other person concerning any danger in the area

          where the accident occurred? If so, for each warning, please state:

                 a.      A description of or the substance of the warning that was given;

                 b.      The name and address of the person who gave the warning;

                 c.      The name and address of each person to whom it was given;

                 d.      The form in which it was given; and

                 e.      The reason it was given.

          INTERROGATORY NO. 15

                 If you contend that anyone other than yourself was responsible for this accident, please

          identify that person or persons by name, address, and telephone number and give the reasons why

          you believe said person or persons to be at fault.




E-Filed
            Case 2:20-cv-02350-WBV-MBN Document 1-5 Filed 08/25/20 Page 12 of 16

 2020-04373                                                                                                        FILED

    M
Section li
             IERROCATORY NO. 16
                                                                                                    2020 JUN 03 P 05:09
                                                                                                                    CIVIL
                                                                                                          DISTRICT COURT
          ave you put plaintiff under surveillance?
          INTERROGATORY NO. 17

                  If the answer to Interrogatory number 16 is yes, please identify by name, address, and

          telephone number the person or persons performing the surveillance, as well as the dates that any

          surveillance was performed.

          INTERROGATORY NO. 18

                  Ifyou contend plaintiff's injuries from this accident were pre-existing, please state when you

          claim plaintiff was previously injured and/or how plaintiff was injured.

          INTERROGATORY NO. 19

                  For your answer to Interrogatory Number 18, please state the health care provider, doctor,

          and/or institution who treated plaintiff for the alleged pre-existing injuries and/or to whom plaintiff

          complained about the alleged pre-existing injuries.

          INTERROGATORY NO. 20

                 If you contend plaintiff aggravated any injuries from this accident in a subsequent accident,

          please state the date of injuries, describe the injuries, and give the health care provider to whom

          plaintiff complained about the subsequent injuries.

          INTERROGATORY NO. 21

                  Please identify the person or persons supplying the information necessary to respond to these

          Interrogatories by statihg their name, address and relationship to the defendant.

                                                         Respectfully submitted,

                                                         THE TRU ITT LAW FIRM
                                                         A Limited Liability Company




                                                           CK E--T i TT, BAR O. 18476, T.A.
                                                         LOU ANNE MILL1MAN, BAR NO. 23869
                                                         MICHELLE MAYNE DAVIS, BAR NO. 23027
                                                         NANCY N. BUTCHER, BAR NO. 24178
                                                         LAUREN A. DUNCAN, BAR NO. 37105
                                                         149 North New Hampshire Street
                                                         Covington, Louisiana 70433
                                                         Telephone: (985) 327-5266
                                                         Facsimile: (985) 327-5252
                                                         Email: mail@truittlaw.com
                                                         Counsel for Plaintiff, Marilyn Molero


          PLEASE SERVE WITH PETITION FOR DAMAGES                                            A TRUE COPY
                                                                                                   *1-..:b1:1;3•
                                                                                                       trI5
                                                                                                       ko,


                                                                                       DEPUTY CLERIC      DISTROI:COURT
E-Filed                                                                                       PARISH, • ORLEANS
                                                                                                 STATE'OF LA
        Case 2:20-cv-02350-WBV-MBN Document 1-5 Filed 08/25/20 Page 13 of 16

 2020-04373                                                                                        FILED
                                                                                            2020 JUN 03 P 05:09
                                                                                                     CIVIL
                            CIVIL DISTRICT COURT FOR ORLEANS PARISH
Section 13                                                                                    DISTRICT COURT
                                           STATE OF LOUISIANA

       NO.                                                                              DIVISION" "

                                              MARILYN MOLERO

                                                   VERSUS

                         ROSS DRESS FOR LESS, INC. and ROSS STORES, INC.

      FILED:
                                                            DEPUTY CLERK

                          REQUESTS FOR PRODUCTION OF DOCUMENTS

              PLEASE TAKE NOTICE that you are hereby notified and required to produce and permit

      for inspection and copying the following documents and things at the office of Jack E. Truitt, The

      Truitt Law Firm, 149 North New Hampshire St., Covington, Louisiana, 70433, within the applicable

      delays allowed by law. your responses to these Requests for Production of Documents must be

      accompanied by a Verification signed by you, statinE that your responses to these Requests for

      Production of Document are true and correct, and have been made under oath. Failure to

      attach said Verification will necessitate the preparation and filing of a Motion to Compels

      includine, but not lintited to, a request for sanctions.

              These Requests, and the responses thereto, are deemed to be continuing and supplementation

      of responses is required as new information becomes known to you or your attorney.

      REQUEST NO. 1

              A certified, true copy of each policy, contract and/or agreement of insurance and/or

      indemnification which would afford Ross Dress For Less, Inc /Ross Stores, Inc. Store Number 1653,

      its agents, employees and/or others coverage for claims of the nature asserted herein by plaintiff,

      whether primary, excess or umbrella policies.

      REQUEST NO. 2 •

              A copy of any statement previously made by any person, whether a party or not, concerning

      the instant accident or its subject matter and which is in the possession, custody or control of Ross

      Dress For Less, Inc/Ross Stores, Inc.

              For the purpose of this question, a statement previously made is 1) a written

              statement signed or otherwise adopted or approved by the person making it, or 2) a

              stenographic, mechanical, electrical or other recording or a transcription thereof,
            Case 2:20-cv-02350-WBV-MBN Document 1-5 Filed 08/25/20 Page 14 of 16

 2020-04373                                                                                          FILED
                                                                                               2020 JUN 03 P 05:09
                                                                                                     CIVIL
                 which is a substantially verbatim recital of an oral statement by the person making
Section 13                                                                                      DISTRICT COURT
                 it and contemporaneously recorded.

          REQUEST NO. 3

                 Copies of any and all photographs, slides, motion pictures, videos, blueprints, diagrams

          and/or any other type of drawings or sketches that were made, taken or prepared by or on behalf of

          Ross Dress For Less, Inc/Ross Stores, Inc., Store Number 1653, of the 'accident scene and the

          surrounding area.

          REQUEST NO. 4

                 Copies of any and all photographs, slides, motion pictures, videos, blueprints, diagrams

          and/or any other type of drawings or sketches that were made, taken or prepared by or on behalf of

          Ross Dress For Less, Inc/Ross Stores, Inc., Store Number 1653, of the plaintiff.

          REOUEST NO. 5

                 Copies of any and all documents which reflect company policies and/or procedures for

          maintaining and recording injury reports of Ross Dress For Less, Inc/Ross Stores, Inc., Store

          Number 1653.

          REQUEST NO. 6

                 Copies of any and all investigative reports made by or on behalf of Ross Dress For Less,

          Inc/Ross Stores, Inc., Store Number 1653 subsequent to the accident in question.

          REOUEST NO. 7

                 Copies of any and all time cards, personnel records and logs, or any other similar documents

          evidencing which Ross Dress For Less, Inc/Ross Stores, Inc., Store Number 1653, employees were

          working on the date of the accident in question and their respective area of assignment.

          REQUEST NO. 8

                 Copies of any and all exhibits you may or will use at the trial of this matter.

          REQUEST NO. 9

                 Any and all medical records you may use at trial for impeachment purposes and/or medical

          records which you claim reflect any injuries from this accident which were pre-existing.

          REQUEST NO. 10

                 Any and all records that show plaintiff complained of pain to the areas injured herein before

          the accident herein. Please attach only the page with the complaint and the source of the record.

          REQUEST NO. 11

                 Any and all medical records you may use at trial for impeachment purposes and/or which you
E-Filed
        Case 2:20-cv-02350-WBV-MBN Document 1-5 Filed 08/25/20 Page 15 of 16

 2020-04373                                                                                            FILED
                                                                                                     iro
                                                                                                      JUN 03 P 05:09
                                                                                           ur511/11.L
         M  reflect any injuries from this accident which were aggravated by a subsequent
Section 13
      accident.
                                                                                       DISTRICT COURT


      REQUEST NO. 12

              Any and all medical records you have in your possession with regard to plaintiff.

      REOUEST NO. 13

              Please produce any and all reports related to investigation or surveillance of the plaintiff.

                                                     Respectfully submitted,


                                                     THE TRUITT LAW FIRM
                                                     A Limited Liability Company



                                                                              r
                                                     JACK E. TR I ITT, BAR NO. 18476, T.A.
                                                     LOU ANNE M1LLIMAN, BAR NO. 23869
                                                     MICHELLE MAYNE DAVIS, BAR NO. 23027
                                                     NANCY N. BUTCHER, BAR NO. 24178
                                                     LAUREN A. DUNCAN, BAR NO. 37105
                                                     149 North New Hampshire Street
                                                     Covington, Louisiana 70433
                                                     Telephone: (985) 327-5266
                                                     Facsimile: (985) 327-5252
                                                     Email: mail@truittlaw.com
                                                     Counsel for Plaintiff, Marilyn Molero


      PLEASE SERVE WITH PETITION FOR DAMAGES




                                                                                          ATRUE COPY
                                                                                                ' ROW

                                                                                          °1"--             ISTRICT COURT
                                                                                            PAR RK
                                                                                    DEPISPCCLE  IS1-i0OF 'ORLEANS
                                                                                                STATE OF LA
            Case 2:20-cv-02350-WBV-MBN Document 1-5 Filed 08/25/20 Page 16 of 16

 2020-01373                                                                                                FILED
                                                                                                 2020 JUN 03 P 05:09

                                CIVIL DISTRICT COURT FOR ORLEANS PARISH                                       CIVIL

Section 13                                        STATE OF LOUISIANA
                                                                                                      DISTRICT COURT


           NO.                                                                               DIVISION" "

                                                  MARILYN MOLERO

                                                        VERSUS

                             ROSS DRESS FOR LESS, INC. and ROSS STORES, INC.


          FILED:
                                                                 DEPUTY CLERK

                                                    VERIFICATION

                 BEFORE ME, the undersigned authority, after having first been duly sworn to testify to the

          truth, personally came and appeared:

                                             A REPRESENTATIVE OF

          who, after having been first duly sworn to testify to the truth, does verify that the attached Answers

          to Interrogatories and Responses to Requests for Production of Documents are true and correct.

                 This           day of                            ,2020.

          WITNESSES:




          SWORN TO AND SUBSCRIBED

          BEFORE ME THIS                 DAY

          OF                             ,2020.




          NOTARY PUBLIC




                                                                                              A TRUE COPY

                                                                                                         i"
                                                                                        DEPUTY CLER   ff4 L._ DISTRICT COURT, .
                                                                                               PAM. OF ORLEANS
                                                                                                  STATOF LA-
E-Filed
